The land was properly taxed to Cutter. It could be taxed to the person claiming it, or to the person in the possession and actual occupancy if he would consent to be taxed for it. Rev. St., c. 40, s. 7. The plaintiffs claim that the land was holden for Cutter's poll tax, under Rev. St., c. 45, s. 13, which provides that the real estate of every person against whom a tax may be assessed shall be holden for such tax. Cutter had no legal interest in the real estate. The land of one person cannot be held for a tax assessed against the person or property of another. Part of the taxes for which the land was sold being illegal, the sale is void. Blackwell Tax Titles 160, 161.
Judgment for the defendant.
STANLEY, J., did not sit: the others concurred.